DETAILED ACTION
Status of the Claims
Claims 1-26 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 02/10/2022.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Declaration
The declaration under 37 CFR 1.132 filed 02/10/2022 is sufficient to overcome the rejection of claims 1-24 based upon 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement and failing to comply with the written description requirement.

Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Tessler
Claims 1-5, 8-12, 15-16, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tessler ("Digital Protein Analysis: Technologies for Protein Diagnostics and Proteomics through Single-Molecule Detection" (2011) All Theses and Dissertations (ETDs). 346, of record).  
Regarding claim 1, Tessler teaches a method of identifying individual proteins of a plurality of different proteins, comprising: 
(a) providing a plurality of different proteins, individual proteins of the plurality being immobilized at unique spatial addresses, respectively (e.g. Tessler devotes an entire chapter of the thesis to developing a nanogel surface with the optimal properties 
(b) iteratively exposing the plurality of immobilized proteins to different affinity reagents (e.g. “polypeptides are analyzed by antibodies during multiple rounds of binding and washing” as per page 76), individual affinity reagents of the different affinity reagents binding to two or more different proteins of the plurality of different proteins (e.g. in some embodiments, the affinity reagents can be antibodies selected for binding to dipeptide motifs or epitopes on multiple proteins, as per Figures 22-24), and each of the individual affinity reagents having a known degree of binding non-specificity (e.g. affinity reagents of Tessler are produced as polyclonal antibody sera drawn from immunized rabbits and their degrees of binding non-specificity are optimized, monitored, and identified as being tunable as per data collected from ELISA assays, as per Figures 26-29 and discussed at length on pages 76-81 and in the MATERIALS AND METHODS section on pages 85-86) comprising the individual affinity reagent recognizing more than one epitope in the plurality of different proteins (e.g. each of the 16 binding reagents of Tessler are polyclonal antibody sera, each reagent generated to bind multiple epitopes comprising a central dipeptide motif flanked by two random amino acids on each side, as per the Producing polyclonal antisera against dipeptide epitopes on page 85); 
(c) determining for the unique spatial addresses, respectively: 

(ii) a set of the affinity reagents that do not bind to the individual protein at the unique spatial address, thereby determining a pattern of binding of the affinity reagents at the unique spatial addresses (e.g. as shown schematically in Figures 20-21), respectively; 
(d) identifying individual proteins of the plurality of different proteins using the known degree of binding non-specificity for each of the individual affinity reagents and the pattern of binding of the affinity reagents at the unique spatial addresses, respectively (e.g. as shown schematically in Figure 20 and also shown in Figure S5 on pages 117-118).
Alternatively, it is noted that Tessler proposes, in addition to the Dipeptide Motif Analysis, described above, a method of Parallel Peptide Sequencing (as per pages 81-83), wherein peptides are immobilized on a substrate and “a small number of antibodies (or other similar probe) interrogates the N-termini the peptides, and then a chemical or enzymatic step removes the terminal residues (Figure 21). After cycling between antibody binding and cleavage, unique, identifying protein sequence information can be extracted. Then, by counting the number of sequence reads mapping to each protein, each protein in a sample can be quantified.”  This would read on the limitations of current claim 16, which requires further comprising treating the plurality of different proteins to produce shorter polypeptides.
claim 2, Tessler teaches the above, wherein the quantity of different proteins identified in step (d) is greater than the quantity of different affinity reagents to which the plurality of immobilized proteins is exposed in step (b) (e.g. “a small, ‘universal’ set of antibodies (between 8 and 50) could be used to identify all human proteins” as per p. 76).
Regarding claim 3, Tessler teaches the above, wherein the quantity of different affinity reagents is less than 500 (e.g. “a small, ‘universal’ set of antibodies (between 8 and 50) could be used to identify all human proteins” as per p. 76).
Regarding claim 4, Tessler teaches the above, wherein the quantity of different proteins identified in step (d) is at least 1000 (e.g. “a small, ‘universal’ set of antibodies (between 8 and 50) could be used to identify all human proteins” as per p. 76).
Regarding claim 5, Tessler teaches the above, wherein the unique spatial addresses are on a substrate surface (e.g. Figures 20 and 21).  
Regarding claim 8, Tessler teaches the above, wherein the affinity reagents comprise fluorescent tags (e.g. fluorescently labeled affinity reagents as per p. ii and throughout the dissertation, noting that Tessler’s primary technique for detection is total internal reflection (TIRF) microscopy).  
Regarding claim 9, Tessler teaches the above, wherein the fluorescent tags are detected in step (c) (e.g. fluorescently labeled affinity reagents as per p. ii and throughout the dissertation, noting that Tessler’s primary technique for detection is total internal reflection (TIRF) microscopy).  
claim 10, Tessler teaches the above, wherein the affinity reagents bind the proteins with reproducible specificity (e.g. as per the Analysis of antibody cross-reactivity section on pp. 80-81, and Figures 26-29).  
Regarding claim 11, Tessler teaches the above, wherein the affinity reagents comprise monoclonal antibodies (e.g. the polyclonal antisera produced by Tessler in, for example, p. 85, is comprised of many monoclonal antibodies).  
Regarding claim 12, Tessler teaches the above, wherein the affinity reagents comprise antibody fragments (e.g. the antibodies produced by Tessler in, for example, p. 85, are comprised of antibody fragments).  
Regarding claim 15, Tessler teaches the above, further comprising treating the plurality of different proteins to remove the post translational modifications (e.g. during chemical and/or enzymatic degradation of proteins as per pp. 81-83 and Figure 21).
Regarding claim 21, Tessler teaches the above, wherein the plurality of different proteins comprises more than 1000 different proteins (e.g. “a small, ‘universal’ set of antibodies (between 8 and 50) could be used to identify all human proteins” as per p. 76).  
Regarding claim 22, Tessler teaches the above, wherein the different affinity reagents comprise an affinity reagent that recognizes several different epitopes (e.g. Dipeptide Motif Analysis as per pages 76-81).  
Regarding claim 23, Tessler teaches the above, wherein the different affinity reagents comprise an affinity reagent that recognizes a family of one or more epitopes that are present in more than one of the different proteins (e.g. Dipeptide Motif Analysis as per pages 76-81).  
claim 24, Tessler teaches the above, wherein the affinity reagents bind to an amino acid motif consisting essentially of 2 consecutive amino acids (e.g. Dipeptide Motif Analysis as per pages 76-81).
***
Response to Arguments
The 08/12/2021 remarks argue: not all elements are taught.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Specifically, the remarks at page 9 assert “The binary nature of the set of antibodies illustrated in Figures 20-21 of Tessler demonstrates that Tessler does not teach or even suggest the use of affinity reagents having a known degree of binding non-specificity for the plurality of different proteins as recited in the claims” (emphasis in original).  This argument has been fully considered, but is not persuasive for at least the following reasons.  First, the specification does not explicitly define what is meant by a “known degree of binding non-specificity”, and therefore the broadest reasonable interpretation of the phrase as used in the claim and in light of the specification encompasses embodiments wherein the “known degree of binding non-specificity” is qualitative or semi-quantitative in nature, for instant, the “degree” is “known” to be above or below a certain specificity binding threshold, based on whether or not the affinity reagent was detected as binding to an immobilized protein after a round of application and washing.  Secondly, it is noted that Tessler also measures a “known degree of binding non-specificity” for the reagents as evidenced by the ELISA assays presented.  
sic] the recited claim elements ‘each of the individual affinity reagents having a known degree of binding non-specificity comprising the individual affinity reagent recognizing more than one epitope in for the plurality of different proteins’" (emphasis in original).  No reasoning or evidence is provided to support this assertion, and arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  See MPEP § 716.01(c)(II) and 2145(I).

Mitra
Claims 1-5, 8-14, and 19-24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mitra (U.S. PGPub 2015/0160204 A1, published 06/11/2015, of record).  
Regarding claim 1, Mitra teaches a method of identifying individual proteins of a plurality of different proteins (e.g. as per the Abstract), comprising: 
(a) providing a plurality of different proteins, individual proteins of the plurality being immobilized at unique spatial addresses (e.g. proteins immobilized and are separated by “an optically resolvable distance” from each other as per para 0016 and/or 0053), respectively; 
(b) iteratively exposing the plurality of immobilized proteins to different affinity reagents, individual affinity reagents of the different affinity reagents binding to two or more different proteins of the plurality of different proteins (e.g. “a probe can be degenerate, i.e., the probe can recognize bind more than one structure” as per para 0010, and bind to one to six contiguous amino acids as per para 0009), and each of the individual affinity reagents having a known degree of binding non-specificity comprising the individual affinity reagents recognizing more than one epitope in the plurality of different proteins (e.g. incomplete protein denaturation and/or probe cross-reactivity contribute to non-specificity as per para 0070, noting that a set of all possible 2-mer probes will identify about 95% of all proteins in the human proteome, and 99.7% if splice variants are excluded as per Example 2); 
(c) determining for the unique spatial addresses, respectively: 
(i) a set of the affinity reagents that bind to the individual protein at the unique spatial address (e.g. as per para 0016, 0036, and/or Fig. 1), and 
(ii) a set of the affinity reagents that do not bind to the individual protein at the unique spatial address, thereby determining a pattern of binding of the affinity reagents at the unique spatial addresses (e.g. as per para 0014-0015, 0036, and/or Fig. 1), respectively; 
(d) identifying individual proteins of the plurality of different proteins using the known degree of binding non-specificity of the affinity reagents and the pattern of binding of the affinity reagents at the unique spatial addresses, respectively (e.g. as per para 0014-0015, 0036, and/or Fig. 1).
Regarding claim 2, Mitra teaches the above, wherein the quantity of different proteins identified in step (d) is greater than the quantity of different affinity reagents to which the plurality of immobilized proteins is exposed in step (b) (e.g. as per Example 2, a set of 400 different 2-mer affinity reagents is sufficient to identify >27,000 unique proteins in the human proteome).
Regarding claim 3, Mitra teaches the above, wherein the quantity of different affinity reagents is less than 500 (e.g. as per Example 2, a set of 400 different 2-mer 
Regarding claim 4, Mitra teaches the above, wherein the quantity of different proteins identified in step (d) is at least 1000 (e.g. as per Example 2, a set of 400 different 2-mer affinity reagents is sufficient to identify >27,000 unique proteins in the human proteome).
Regarding claim 5, Mitra teaches the above, wherein the unique spatial addresses are on a substrate surface (e.g. Figure 1 and para 0053).  
Regarding claim 8, Mitra teaches the above, wherein the affinity reagents comprise fluorescent tags (e.g. fluorescently labeled affinity reagents as para 0045).  
Regarding claim 9, Mitra teaches the above, wherein the fluorescent tags are detected in step (c) (e.g. fluorescently labeled affinity reagents as per para 0045).  
Regarding claim 10, Mitra teaches the above, wherein the affinity reagents bind the proteins with reproducible specificity (e.g. as per para 0040).  
Regarding claim 11, Mitra teaches the above, wherein the affinity reagents comprise monoclonal antibodies (e.g. as per para 0041).  
Regarding claim 12, Mitra teaches the above, wherein the affinity reagents comprise antibody fragments (e.g. the antibodies used by Mitra in, for example, paea 0041, are comprised of antibody fragments).  
Regarding claim 13, Mitra teaches the above, wherein the affinity reagents comprise aptamers (e.g. aptamers as per para 0041).  
Regarding claim 14, Mitra teaches the above, wherein the affinity reagents bind to amino acids comprising post translational modifications (e.g. as per para 0040).  
claim 19, Mitra teaches the above, wherein the affinity reagents comprise digital aptamers or digital peptamers that bind to epitopes consisting essentially of 3 consecutive amino acids (e.g. as per para 0009).  
Regarding claim 20, Mitra teaches the above, wherein the affinity reagents comprise digital aptamers or digital peptamers that bind to epitopes consisting essentially of 4 consecutive amino acids (e.g. as per para 0009).  
Regarding claim 21, Mitra teaches the above, wherein the plurality of different proteins comprises more than 1000 different proteins (e.g. as per Example 2, a set of 400 different 2-mer affinity reagents is sufficient to identify >27,000 unique proteins in the human proteome).
Regarding claim 22, Mitra teaches the above, wherein the different affinity reagents comprise an affinity reagent that recognizes several different epitopes (e.g. degenerate as per para 0010).  
Regarding claim 23, Mitra teaches the above, wherein the different affinity reagents comprise an affinity reagent that recognizes a family of one or more epitopes that are present in more than one of the different proteins (e.g. as per para 0010).  
Regarding claim 24, Mitra teaches the above, wherein the affinity reagents bind to an amino acid motif consisting essentially of 2 consecutive amino acids (e.g. as per para 0009).
***
Response to Arguments
The 02/10/2022 remarks argue: not all elements are taught.

The remarks at page 10 state that “Mitra does not teach or disclose every element of claim 1. Particularly, Tessler [sic] does not teach or discloses [sic] the recited claim elements ‘each of the individual affinity reagents having a known degree of binding non-specificity comprising the individual affinity reagent recognizing more than one epitope in for the plurality of different proteins’" (emphasis in original).  No reasoning or evidence is provided to support this assertion, and arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  See MPEP § 716.01(c)(II) and 2145(I).

Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Tessler and Staker et al.
Claims 1-13, 15-16, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tessler ("Digital Protein Analysis: Technologies for Protein Diagnostics and Proteomics through Single-Molecule Detection" (2011). All Theses and Dissertations (ETDs). 346, of record) in view of Staker et al. (U.S. PGPub 2015/0330974 A1, published 11/19/2015, of record).  
Regarding claim 13, Tessler suggests the use of aptamers (e.g. as per page 75).
Tessler is relied on as above, however, it is noted that the reference is silent on the protein identification method, wherein the unique spatial addresses comprise beads, as set forth in claim 6.  
Staker similarly teaches a method of immobilizing proteins to be sequenced and iteratively probes the polypeptide one residue at a time (e.g. as per Figs. 7 and 15), including on beads (e.g. as per para 0096 and Example 5).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to bind the proteins to beads as per Staker KSR International Co. v. Teleflex Inc. (KSR),  550 U.S. 398, 82 USPQ2d 1385,1395  (2007), "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”, and as per MPEP 2143(I)(A), the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the present case, all of the elements of the proteins immobilized on beads were well known in the art, as per Tessler and Skater, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. 
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
***
Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 102 rejection, 

Tessler and Nonobe et al.
Claims 1-5, 8-13, 15-17, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tessler ("Digital Protein Analysis: Technologies for Protein Diagnostics and Proteomics through Single-Molecule Detection" (2011). All Theses and Dissertations (ETDs). 346, of record) in view of Nonobe et al. (European Journal of Operational Research, 1998, 106:599-623, of record).  
Tessler is relied on as above, however, it is noted that the reference is silent on the identifying of step (d) comprises determining the most likely identity of individual proteins respectively by solving a satisfaction problem using an algorithm running on a computer system, as set forth in claim 17.
Nonobe teaches a method of using constraint satisfaction problem approach to solve combinatorial problems, which is of interest to Tessler.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to assign probabilities using the algorithm of Nonobe in the protein sequencing method of Tessler.  One of ordinary skill in the art would have been motivated to do so since Nonobe teaches that this is a useful approach to analyzing combinatorial data (e.g. as per the Abstract).  In accordance with MPEP 2141 citing KSR International Co. v. Teleflex Inc. (KSR),  550 U.S. 398, 82 USPQ2d 1385,1395  (2007), "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”, and   In the present case, all of the elements of the assigning probabilities to protein identities were well known in the art, as per Tessler and Nonobe, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. 
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
***
Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 102 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.

Tessler and Kang
Claims 1-13, 15-16, 18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tessler ("Digital Protein Analysis: Technologies for Protein All Theses and Dissertations (ETDs). 346, of record) in view of Kang (Korean J. Anesthesiol., 2013, 64(5):402-406, of record).  
Tessler is relied on as above, however, it is noted that the reference is silent on the identifying of step (d) comprises determining the most likely identity of individual proteins respectively using an algorithm running an expectation maximization approach on a computer system, as set forth in claim 18.  
Kang teaches using an approach using the method of expectation maximization in the case of incomplete data sets (e.g. as per the Abstract and throughout), which is of interest to Tessler, whose data is subject to false positives (e.g. due to cross reactivity as taught on pp. 80-81).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to analyze the data as per Kang in the protein sequencing method of Tessler.  One of ordinary skill in the art would have been motivated to do so since Kang teaches that this is a functional way to deal with incomplete data.  In accordance with MPEP 2141 citing KSR International Co. v. Teleflex Inc. (KSR),  550 U.S. 398, 82 USPQ2d 1385,1395  (2007), "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”, and as per MPEP 2143(I)(A), the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary   In the present case, all of the elements of the analysis of data using an expectation maximization approach were well known in the art, as per Tessler and Kang, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. 
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
***
Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 102 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.

Tessler and R&D Systems
Claims 1-13, 15-16, 21-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tessler ("Digital Protein Analysis: Technologies for Protein Diagnostics and Proteomics through Single-Molecule Detection" (2011). All Theses and Dissertations (ETDs). 346, of record) in view of R&D Systems (product manual from 2015).  
Regarding claim 13, Tessler suggests the use of aptamers (e.g. as per page 75).
claim 25.  
R&D Systems discloses a method of removing high abundance proteins from a biological sample (e.g. immunodepletion as per page 1).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to immunodeplete the high abundance proteins prior to measuring the lower abundance ones as per R&D Systems, in the method of Tessler. One of ordinary skill in the art would have been motivated to so since R&D Systems teaches in the INTRODUCTION section that “The removal of these twelve high-abundance proteins by a high-capacity method is likely to reduce the dynamic range of plasma protein concentrations by nearly three orders of magnitude”, therefore increasing the sensitivity of the measuring.
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Tessler and Huang et al.
Claims 1-13, 15-16, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tessler ("Digital Protein Analysis: Technologies for Protein Diagnostics and Proteomics through Single-Molecule Detection" (2011). All Theses and Dissertations (ETDs). 346, of record) in view of Huang et al. (Briefings in Bioinformatics, 2012, 13(5):586-614).  
Regarding claim 13, Tessler suggests the use of aptamers (e.g. as per page 75).
Tessler is relied on as above, however, it is noted that the reference is silent on using a Bayesian inference algorithm to identify the individual proteins, as set forth in claim 25.  

It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use a Bayesian inference algorithm to identify the individual proteins as per Huang, in the method of Tessler. One of ordinary skill in the art would have been motivated to so since Huang offers several methods of using Bayesian inference algorithms in solving the so-called protein inference problem.  Further, as per MPEP 2143(I)(A), the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the instant case, all of the elements of the protein inference problem solved with a Bayesian inference algorithm were well known in the art, as per Tessler and Huang, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. 
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

U.S. 10,473,654
Claim1-6, 8-9, 14, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 4, 6, 8-9, 14-15, 22, and 25 of U.S. Patent No. 10,476,654 (the ‘654 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope as detailed below.
Regarding instant claims 1-6 and 21, the ‘654 patent (claims 1, 4, 6, 8, and 22) teaches providing immobilized proteins, iteratively exposing them to affinity reagents each comprising a known degree of nonspecificity, and from the binding patterns identifying individual proteins, wherein the number of affinity reagents is less that the number of proteins.
Regarding instant claim 14, the ‘654 patent (claim 9) teaches the above, wherein at least one of the affinity reagents binds to a post-translational modification.
Regarding instant claims 8-9, the ‘654 patent (claim 14-15 and 25) teaches a fluorescent tag.
Regarding instant claim 22, the ‘654 patent (claim 4) teaches affinity reagent(s) that recognizes a family of one or more epitopes that are present in more than one proteins.

U.S. 17/153,877
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/153,877 (the ‘877 application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639